UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5609

GRACILIANO DOMINGUEZ,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
William B. Traxler, Jr., District Judge.
(CR-94-952)

Submitted: July 23, 1996

Decided: August 5, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Reynolds Williams, WILLCOX, MCLEOD, BUYCK & WILLIAMS,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Graciliano Dominguez pled guilty to conspiracy to possess with the
intent to distribute cocaine in violation of 21 U.S.C.A. § 846 (West
1981 & Supp. 1996). The district court sentenced Dominguez to serve
135 months imprisonment followed by five years of supervised
release and a special assessment fee of $50. Dominguez appeals the
judgment. Dominguez's attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising two issues but indi-
cating that, in his view, there are no meritorious issues for appeal.
Dominguez was informed of his right to file a pro se supplemental
brief, which he has failed to file.

Dominguez's counsel first raises the issue of whether Dominguez
understood his presentence report. Dominguez stated at the sentenc-
ing hearing, when asked if he had read his presentence report, that
"since I didn't know English, I read it, more or less, and I understood,
more or less, what it contained. " (July 24, 1995 Tr. at 2). He also
stated that the presentence report had not been read to him by some-
one who could translate English into Spanish. (Id.). At that time, the
presiding judge ordered that the interpreter go into a separate room
with Dominguez and his attorney to read the presentence report to
Dominguez. (Id. at 3). After having the report read to him, Domin-
guez told the court that he understood the report, discussed it with his
attorney, and understood the discussions with his attorney. (Id.). Thus,
this claim is without merit as the substance of the presentence report
was conveyed to Dominguez through an interpreter and he understood
the implications of the report.

Dominguez's counsel next raises the issue that the district court
erred in not sentencing Dominguez to the lowest possible guideline
level. Following a review of the record, we conclude that Dominguez
was properly sentenced within the guidelines. See United States v.
Owens, 902 F.2d 1154, 1157 (4th Cir. 1990). Furthermore, Domin-
guez offers no basis on which to reduce his sentence. We therefore
affirm Dominguez's conviction and sentence.

                    2
In accordance with the requirements of Anders , we have examined
the entire record in this case and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3